NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BP LUBRICANTS USA INC.,
Petitioner.
Misce1laneous Docket No. 960 .
On Petition for Writ of Mandamus to the United
States District Court for the Northern District of I11inois
in case no. 10-CV-1258, Judge Robert W. Gett1eman.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Upon consideration of BP Lubricants USA Inc.’s
unopposed motion for a four-day extension of tiIne, until
November 12, 2010, to E1e its reply,
IT ls OR1:)ERED THAT:
The motion is granted
mv 5 mm FOR THE CoURT
lsi J an Horbaly
Date J an Horba1y
C1erk
s n
"»*,se2saS£.it§~¢M:°“
NDV 05 2010
JAN HORBALY
CI.ER|(

IN RE BP LUBRICANTS
CC'
S
RuSSell E. Levine, ESq.
Joseph M. Vanek, Esq.
Herbert C. Wams1ey, Esq
Steve Frank, Esq.
Judge, N.D. I11.
C1erk, N.D. I11.